 


110 HRES 226 EH: A resolution to recognize American government officials who played a critical role in the creation and activity of the War Refugee Board in an effort to help rescue Jews and other persecuted minorities during the Holocaust.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 226 
In the House of Representatives, U. S.,

June 11, 2007
 
RESOLUTION 
A resolution to recognize American government officials who played a critical role in the creation and activity of the War Refugee Board in an effort to help rescue Jews and other persecuted minorities during the Holocaust. 
 
 
Whereas some 6,000,000 Jews were slaughtered pursuant to Adolf Hitler’s diabolical plan for the total extermination of the Jews during the Third Reich, and even more would have perished had it not been for the efforts of a number of United States Government officials who spoke out forcefully against American policy and persuaded President Franklin D. Roosevelt of the need for extraordinary measures to save Jewish lives;
Whereas on November 9, 1943 – the 5th anniversary of Kristallnacht, when pogroms against Jews and the burning of synagogues and Jewish businesses and homes were carried out throughout Nazi Germany – identical Congressional resolutions were introduced in both houses of Congress calling for the creation of a United States Government commission to formulate and effectuate a plan of immediate action designed to save the surviving Jewish people of Europe from extinction at the hands of Nazi Germany;
Whereas the Senate version was introduced by Senator Guy Gillette of Iowa with the support of Elbert Thomas of Utah and Edwin Johnson of Colorado and was unanimously approved in the Senate Foreign Relations Committee on December 20, 1943, and scheduled for a full Senate vote in early 1944;
Whereas the House version was introduced by Representative Will Rogers, Jr., of California and extensive hearings on the resolution were held by the House Foreign Affairs Committee;
Whereas United States Government agencies were receiving extensive credible information about the extent of Nazi atrocities against the Jews and other minorities in Europe, nevertheless, the policy of the United States as developed and implemented in the Department of State opposed American government action to save the lives of Jewish and other minorities who were being systematically exterminated by the Nazi German government;
Whereas in 1943 and early 1944, an extraordinary group of officials at the United States Department of Treasury sought to change those policies and Secretary of the Treasury Henry Morgenthau directed the preparation of a memorandum to the President of the United States urging more direct and forceful American action to aid Jewish victims of the Nazi atrocities, and this document, prepared by Josiah DuBois, Jr., Assistant General Counsel of the Treasury Department, and John Pehle, a 33- year-old attorney in the Foreign Funds Control unit of the Treasury Department, was presented to President Franklin D. Roosevelt by Secretary Morgenthau, Randolph Paul and Pehle on January 16, 1944;
Whereas President Roosevelt signed Executive Order 9417 on January 22, 1944, affirming that it is the policy of this Government to take all measures within its power to rescue the victims of enemy oppression who are in imminent danger of death and otherwise afford such victims all possible relief and assistance consistent with the successful prosecution of the war and creating the War Refugee Board, composed of the Secretaries of State, Treasury and War, to carry out this policy;
Whereas John Pehle was appointed the Acting Executive Director and subsequently Executive Director of the Board and Josiah DuBois, Jr. was appointed General Counsel of the Board;
Whereas on January 25, 1944, the Board issued a critically important diplomatic cable to all United States diplomatic missions abroad ordering that action be taken to forestall the plot of the Nazis to exterminate the Jews and other persecuted minorities in Europe and developed new programs to increase the flow of Jewish and other refugees from Nazi persecution to neutral countries in Europe, including Turkey, Portugal, Switzerland, Spain, and Sweden, from where they were assisted to go to North Africa, Palestine and North and South America;
Whereas the Board assisted the International Red Cross to provide food parcels to stateless civilians in internment camps, to support and protect some 3,000,000 Allied and Axis prisoners of war, and to streamline Federal licensing procedures for the transmission of funds to pay for Red Cross relief supplies and rescue operations, thus saving the lives of thousands of Jews and other internees;
Whereas in April 1944, John Pehle, on behalf of the War Refugee Board, urged all neutral nations to increase their diplomatic representation in Hungary to help prevent the accelerating deportation of Jews to Auschwitz- Birkenau and other Nazi extermination camps and to begin providing vital funding and other resources to assist in saving Hungarian Jews from concentration and extermination camps;
Whereas the War Refugee Board sought out Swedish citizen Raoul Wallenberg and, with the support of the Swedish government and its legation in Budapest, supported one of the most extensive and successful rescue efforts during the Holocaust; and
Whereas subsequent academic studies have credited the War Refugee Board with rescuing as many as 200,000 Jews from Nazi occupied countries through the efforts of Wallenberg and others: Now, therefore, be it 
 
That the House of Representatives—
(1)honors the efforts and contributions of those who worked for the establishment of the War Refugee Board and for a more active United States policy to rescue Jews and other victims of Nazi repression who were in imminent danger of death and to provide these persecuted minorities with relief and assistance during World War II; and
(2)commends in particular the actions of Secretary of Treasury Henry Morgenthau, Josiah DuBois, Jr., and John Pehle for their dedication and devotion to helping rescue Jews and other persecuted minorities in the Holocaust. 
 
Lorraine C. Miller,Clerk.
